         Case 1:20-cv-03538-GLR Document 2-3 Filed 12/07/20 Page 1 of 6



                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MARYLAND


 Federal Trade Commission,
                                                                 1:20-cv-3538
                                                        Case No. ____________
        Plaintiff,

        v.

 RagingBull.com, LLC, et al.,

        Defendants.


 RULE 65 CERTIFICATION AND DECLARATION OF FTC COUNSEL IN SUPPORT
 OF FTC’S EMERGENCY MOTION FOR A TEMPORARY RESTRAINING ORDER

I, Sung W. Kim, certify and declare as follows:

       1.      I am an attorney for Plaintiff, the Federal Trade Commission (“FTC”), an

independent agency of the United States government. I am a member of good standing of the

bars of District of Columbia and State of New York. My business address is Federal Trade

Commission, 600 Pennsylvania Avenue, N.W., Mail Stop CC-8528, Washington, D.C. 20580.

       2.      I submit this declaration pursuant to Rule 65 of the Federal Rules of Civil

Procedure in support of Plaintiff’s emergency motion for a temporary restraining order with an

asset freeze, appointment of a receiver, other equitable relief, and an order to show cause why a

preliminary injunction should not issue (“TRO Motion”), and in support of Plaintiff’s request for

an emergency hearing on the TRO Motion.

       3.      On December 7, 2020, counsel for Plaintiff sent copies of the Civil Cover Sheet,

the Complaint, the TRO Motion, the proposed TRO, and the supporting memorandum and

evidence to Defendants and their representatives via email at the following: Jeffrey Bishop (to

jeff@ragingbull.com and to his personal email), Jason Bond (to jason@ragingbull.com and to his

personal emails), Kyle Dennis (to kyle@ragingbull.com and to his personal email), Allan

                                                  -1-
           Case 1:20-cv-03538-GLR Document 2-3 Filed 12/07/20 Page 2 of 6



Marshall, as representative of MFA Holdings Corp. (to his personal email account), and Susan

Trahan, as general counsel of RagingBull.com LLC (to susan@ragingbull.com). In addition,

Plaintiff is causing to be served by a process server copies of the aforementioned pleadings, TRO

papers and evidence, as well as summonses, to each of the Defendants, in the normal course.

       4.       While Plaintiff has taken steps to notify Defendants of the filing of this action and

the FTC’s emergency motion for a TRO, the facts in this case support entry of the TRO ex parte

if necessary.

       5.       As demonstrated in the TRO Motion and supporting declarations and exhibits,

Defendants have engaged in a concerted course of unlawful conduct over many years, inflicting

more than $137 million in consumer harm. Defendants have ample opportunity and motivation

to conceal and dissipate assets and destroy important evidence given that (1) Defendants operate

a business enterprise relies on misrepresentations and is pervaded by fraud, (2) Plaintiff is

seeking over $137 million in monetary judgment against Defendants, (3) Defendants’ assets can

be easily transferred, hidden, encumbered, or dissipated to avoid discovery, and (4) electronic

data and computer equipment used to run Defendants’ business can be easily wiped and

destroyed. Moreover, Defendants have persisted in their deceptive scheme despite receiving

hundreds of consumer complaints and despite two different payment processors terminating their

merchant accounts in the past two years, further demonstrating their willingness to run afoul of

the law.

       6.       It has been the FTC’s experience that defendants who have engaged in deceptive

schemes and receive advance notice of the filing of an FTC action often seek to undermine the

FTC’s efforts by dissipating or concealing assets and destroying evidence. As illustrated by the




                                                 -2-
         Case 1:20-cv-03538-GLR Document 2-3 Filed 12/07/20 Page 3 of 6



following examples, the immediate entry of a TRO has in some cases successfully thwarted

defendants’ attempts to conceal or dissipate assets:

               a.        In FTC v. AWS, LLC, et al., No. 18-cv-00442 (D. Nev. 2018), the FTC

sought and obtained a TRO with an asset freeze. After being served with the TRO, one of the

individual defendants attempted to dissipate more than $400,000 in violation of the asset freeze

by visiting two local banks, purchasing certified checks and sending wire transfers to a business

associate. A second individual defendant immediately withdrew $2,400 from his credit union

upon learning of the TRO. The individual defendants’ financial institutions alerted the FTC

shortly thereafter in compliance with TRO asset freeze provisions and the transactions were

successfully reversed.

               b.        In FTC v. Goldman Schwartz Inc., No. 13-cv-00106 (S.D. Tex. 2013), the

FTC obtained a TRO with an asset freeze against numerous defendants. Within an hour of being

served with the TRO, but before the asset freeze had been fully implemented, the owner

withdrew approximately $268,000 from a corporate account. Shortly thereafter, the owner sold

approximately $160,000 in securities held in a personal trading account. The next day, the

owner’s wife withdrew another $18,500 from a non-defendant corporation’s account that was

subject to the asset freeze. Because the court had issued its asset freeze in advance of these

dissipation efforts, the FTC and a court-appointed monitor were able to recover the money.

               c.        In FTC v. Lakhany, Case No. 12-337-CJC (C.D. Cal. 2012), the day after

the court granted an ex parte TRO, but before the FTC could effect service, the defendant’s

employee notified the defendant of the FTC’s lawsuit and receivership. The individual

defendant proceeded to withdraw $204,000 from corporate bank accounts in violation of the




                                                -3-
         Case 1:20-cv-03538-GLR Document 2-3 Filed 12/07/20 Page 4 of 6



asset freeze. The defendant later stipulated to contempt, and the majority of the funds were

recovered.

               d.      In FTC v. Prime Legal Plans, et al, Case No. 0:12-cv-61872-RNS (S.D.

Fla. 2012), upon hearing that the TRO had been granted, the Defendants went straight to the

bank and transferred $1.7 million in assets to a girlfriend and a mother. The bank was able to

claw most of the money back, but the Commission, and thus consumers, ended up losing about

$200,000.

               e.      In FTC v. Latrese & Kevin Enterprises, Inc., et al., Case No. 3:08-01001-

MMH- JRK (M.D. Fla. 2008), the FTC sought and obtained a TRO with an asset freeze in

conjunction with a motion to show cause why the defendants should not be held in contempt.

After being personally served with the TRO, one defendant withdrew $17,800 from a frozen

bank account the same day. To avoid being held in contempt of the TRO, the defendant returned

all but a few thousand dollars.

               f.      In FTC v. American Entertainment Distribs., Inc., Case No. 1:04-cv-

22431-JEM (S.D. Fla. 2004), the Court entered an order that froze assets of ten corporate and

individual defendants. Within hours of receiving notice of the asset freeze, one of the individual

defendants withdrew $39,500 from his bank. Because the asset freeze had been in place, the

FTC was able to compel the individual defendant to return the money.

               g.      In FTC v. 4049705 Canada Inc., Case No. 1:04-cv-04694 (N.D. Ill. 2004),

the FTC filed a complaint and motion for a TRO and asset freeze, with notice to defendants.

Defendants made several substantial money transfers after receiving notice of the FTC’s action

but before the asset freeze was imposed.




                                                -4-
         Case 1:20-cv-03538-GLR Document 2-3 Filed 12/07/20 Page 5 of 6



               h.     In FTC v. Check Investors, Inc., Case 2:03-cv-02115-KSH-PS (D.N.J.

2003), the FTC filed for an ex parte temporary restraining order with asset freeze. The Court

required that the FTC give the defendants 24 hours’ notice before holding a hearing on the FTC’s

motion. At the conclusion of the hearing, the Court granted the FTC’s motion and ordered the

defendants’ assets frozen. Documents obtained during discovery showed that the defendants had

previously purchased approximately $650,000 in gold coins, bullion, and certificates, of which

only approximately $192,000 was found. Records showed that on May 19, 2013, the same day

that the Court entered the TRO, the individual defendant’s wife visited their safe deposit box.

The remaining gold was never recovered.

               i.     In FTC v. Access Res. Servs., Inc., Case No. 0:02-cv-60226-ASG (S.D.

Fla. 2002), a defendant who learned about the FTC’s action attempted to dissipate $579,600 by

paying off the mortgage on his residence, which was protected by Florida’s homestead protection

laws.

               j.     In FTC v. The Tungsten Group, No. 2:01-CV-00773-RAJ (E.D. Va. 2001),

the FTC obtained a TRO with an asset freeze. One defendant wired money out of a frozen

account before the freeze could be imposed by the bank, but later returned it on advice of

counsel. Another defendant tried to withdraw cash from a frozen account immediately after

being served with the TRO, but he was blocked by the asset freeze.

               k.     In FTC v. SkyBiz.com, Inc., Case No. 4:01-cv-00396-CVE-FHM (N.D.

Okla. 2001), within days of the service of the TRO with an asset freeze provision, one of the

primary defendants convinced an overseas trustee to withdraw $1 million from the offshore

account of a foreign affiliate. Because a domestic correspondent bank had been served with the




                                                -5-
         Case 1:20-cv-03538-GLR Document 2-3 Filed 12/07/20 Page 6 of 6



TRO, it refused to transfer the funds. The money in the offshore account was preserved, and

ultimately used to provide $20 million for consumer redress.

               l.      In FTC v. National Consumer Council, et al., No. SACV04-0474 CJC

(C.D. Cal. 2004), the FTC obtained a TRO with asset freeze and prohibition against destruction

of business records against all of the defendants, and the appointment of a temporary receiver

over all but one of the corporate defendants. One individual defendant deleted electronic files on

the defendants’ shared network server by accessing his account through a computer under the

control of the corporate defendant not under the receivership. The files were never recovered.

       7.      Consequently, there is good cause to believe that, absent an expedited hearing and

entry of the requested noticed TRO, immediate and irreparable damage will result to consumers

and the Court’s ability to craft complete and effective final relief from: (1) the concealment,

transfer, or destruction of Defendants’ records; and (2) the concealment or transfer of

Defendants’ assets.

       I declare under penalty of perjury that the foregoing statement is true and correct.


Dated: December 7, 2020.




                                              _______________________________________
                                              Sung W. Kim

                                              Attorney for Plaintiff
                                              FEDERAL TRADE COMMISSION




                                                -6-
